DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  
    PNG
    media_image1.png
    306
    906
    media_image1.png
    Greyscale

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Zhang et al. to US 2021/0193676, teaches a three-dimensional (3D) memory device (Fig. 5), comprising: a memory array structure 402a/402b; and a staircase structure 404 in an intermediate of the memory 
                
    PNG
    media_image2.png
    365
    568
    media_image2.png
    Greyscale

	By comparison, Zhang et al. failed to teach that the stair comprises a conductor portion on a top surface of the stair and in contact with and electrically connected to the bridge structure, and a dielectric portion at a same level and in contact with the conductor portion and along a second lateral direction perpendicular to the lateral direction, a width of the conductor portion is unchanged.
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0193676.  The improvement a conductor portion on a top surface of the stair and a dielectric portion at a same level and in contact with the conductor portion, the conduction portion being electrically connected to the memory array structure, wherein along a second lateral direction perpendicular to the lateral direction, a width of the conductor portion is unchanged.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2021/0193676.  The improvement comprises the bridge structure comprising interleaved a plurality of second sacrificial layers and a plurality of second dielectric layers, each first sacrificial layer being in contact with a respective second sacrificial layer of the same level, and each first dielectric layer being in contact with a respective second dielectric layer of the same level; forming a sacrificial portion in the first sacrificial layer corresponding to at least one of the stairs; removing, by a first etching process, the second sacrificial layers to form a plurality of lateral recesses; removing, by a second etching process, the sacrificial portion to form a lateral recess portion; and forming (i) a plurality of conductor layers in the lateral recesses and (ii) a conductor portion in the lateral recess portion and in contact with a respective one of the conductor layers.	

Conclusion
5.	This application is in condition for allowance except for the following formal matters: 
the objection against specification.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 16, 2022



/HSIEN MING LEE/